[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The named plaintiff, Elmer Young alleges in the first count of the complaint that he sustained injuries and damages as the result of the negligent operation of a motor vehicle by Hyon Kim, which vehicle was owned by Song Kim. In the second count, Judy Young, the wife of Elmer Young claims damages for loss of consortium.
Defaults were entered against the defendants for failure to appear and CT Page 2687 the matter was heard as a hearing in damages.
On or about August 5, 1994. Elmer Young was a passenger in the Kim motor vehicle which collided with a wall. The plaintiff was taken to a walk-in clinic and from there transported to Hartford Hospital by ambulance. He was diagnosed with a mild concussion along with cervical and lumbar spine injury.
He was treated conservatively with physical therapy over a period of several weeks and medications. He was out of work Until January 9, 1995 (22 weeks).
He has been given a 3% permanent physical impairment of the cervical spine and 3% permanent physical impairment of the spine secondary to a lumbosacral spine injury sustained in an earlier accident, for a total of 6% permanent impairment of the spine.
Mr. Young is 54 years of age with a life expectancy of 23 years.
The Court awards damages in favor of the plaintiff Elmer Young as follows:
              Economic Damages          $ 25,108.21 Non-economic Damages        50,000.00 ----------- Total Damages    $ 75,108.21
There was no evidence as to the loss of consortium and judgment shall enter in favor of the defendants as to the second count.
Accordingly, judgment shall enter for the plaintiff in the first count against both defendants in the amount of $75,108.21 plus costs, and for the defendants in the second count.
Klaczak, J.